Opinion by
Judge Pryor:
The question in this case was decided on the former appeal, and we see no reason (if we had the power) for reversing the judgment rendered. The city does not yield its control over or the right to repair and improve a street, by reason of a street railway running over it, and where the city assumes the burden of improving it is just and equitable that the company shall be required to contribute.
This is no longer an open question in this case, and it is needless to discuss it. The instructions were proper, and certainly as favorable to the appellant as the facts authorized.
Judgment affirmed.